Name: Council Directive 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and over
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  transport policy;  fisheries
 Date Published: 1998-02-09

 Avis juridique important|31997L0070Council Directive 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and over Official Journal L 034 , 09/02/1998 P. 0001 - 0029COUNCIL DIRECTIVE 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and overTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 84(2) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure referred to in Article 189c of the Treaty (3),(1) Whereas Community action in the sector of maritime transport should aim at the improvement of maritime safety;(2) Whereas the Torremolinos Protocol relating to the Torremolinos International Convention for the Safety of Fishing Vessels 1977, hereinafter referred to as the 'Torremolinos Protocol` was adopted on 2 April 1993;(3) Whereas the enforcement of this Protocol at Community level for fishing vessels flying the flag of a Member State or operating in the internal waters or territorial sea of a Member State or landing their catch in a port of a Member State will enhance the safety of such fishing vessels as various national legislations do not yet require the safety level established by the Protocol; whereas such a common safety level will, by harmonising the different and varying national safety requirements, ensure that competition will take place on an equal level for fishing vessels operating in the same area without compromising safety standards;(4) Whereas, in view, in particular, of the internal market dimension, action at Community level is the most effective way to establish a common safety level for fishing vessels throughout the Community;(5) Whereas a Council Directive is the appropriate legal instrument as it provides a framework for a uniform and compulsory application of the safety standards by Member States, while leaving to each Member State the choice of form and methods, that best fit its internal system;(6) Whereas several important chapters of the Torremolinos Protocol apply only to fishing vessels of 45 metres in length and over; whereas limiting the application of the Protocol at Community level only to such vessels would create a safety gap between the latter and smaller fishing vessels between 24 and 45 metres in length, and would therefore distort competition;(7) Whereas Article 3(4) of that Protocol states that each Party shall determine which of its regulations for which the length limit is greater than 24 metres should apply, wholly or in part, to a fishing vessel of 24 metres in length or over but less than the prescribed length limit and entitled to fly a flag of that Party; whereas Article 3(5) of that Protocol states that Parties shall endeavour to establish uniform standards for these fishing vessels operating in the same region;(8) Whereas, in order to enhance safety and to avoid distortions of competition, the aim must be pursued of applying the safety rules of this Directive to all fishing vessels of 24 metres in length and over, operating in the fishing zones of the Community, irrespective of the flag they fly; whereas this must be achieved, for fishing vessels flying the flag of third States operating in the internal waters or territorial sea of a Member State or landing their catch in a port of a Member State, in accordance with the general rules of international law;(9) Whereas the relevant provisions of Council Directives adopted under the social policy of the Community must continue to apply;(10) Whereas Member States should, for all those reasons, apply to new and, where required, to existing fishing vessels of 45 metres in length and over the provisions of the Annex to the Torremolinos Protocol, taking account of the relevant provisions listed in Annex I to this Directive; whereas Member States should also apply the provisions of Chapters IV, V, VII and IX of the Annex to the Torremolinos Protocol, as adapted by Annex II to this Directive, to all new vessels of 24 metres in length and over but less than 45 metres flying their flag;(11) Whereas specific requirements, as set out in Annex III, can be justified for reasons relating to specific regional circumstances, such as geographical and climatic conditions; whereas such provisions have been developed for operation in the northern and southern zones, respectively;(12) Whereas, in order to further increase the level of safety, vessels flying the flag of a Member State should comply with the specific requirements set out in Annex IV;(13) Whereas fishing vessels flying the flag of third States should not be allowed to operate in the internal waters or territorial sea of a Member State or to land their catch in a Member State's port, and therefore compete with vessels flying the flag of a Member State, unless their flag State has certified that they comply with the technical provisions laid down in this Directive;(14) Whereas equipment complying with the requirements of Council Directive 96/98/EC of 20 December 1996 on marine equipment (4), when installed on board fishing vessels should be automatically recognised to be in conformity with the specific provisions imposed on such equipment in this Directive, since the requirements of Directive 96/98/EC are at least equivalent to those of the Torremolinos Protocol and this Directive;(15) Whereas Member States could encounter local circumstances which justify the application of specific safety measures to all fishing vessels operating in certain areas; whereas they may also consider it appropriate to adopt exemptions from, or equivalent requirements to, the provisions of the Annex to the Torremolinos Protocol; whereas they should be entitled to adopt such measures subject to control under the Committee procedure;(16) Whereas at present there are no uniform international technical standards for fishing vessels as regards their hull strength, main and auxiliary machinery and electrical and automatic plants; whereas such standards may be fixed according to the rules of recognised organisations or national administrations;(17) Whereas, for the control of the effective implementation and enforcement of this Directive, Member States should carry out surveys and issue a certificate of compliance to fishing vessels which comply with the specific requirements of this Directive;(18) Whereas, in order to ensure full application of this Directive, and in accordance with the procedure established in Article 4 of the Torremolinos Protocol, fishing vessels should be subject to port State control; whereas a Member State may undertake controls also on board fishing vessels of third countries which are not operating in the internal waters or territorial sea of a Member State nor landing their catch in the ports of a Member State, when they are in a port of that Member State, in order to verify that they comply with that Protocol, once it has entered into force;(19) Whereas it is necessary for a committee composed of the representatives of the Member States to assist the Commission in the effective application of this Directive; whereas the committee set up in Article 12 of Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (5), can take on this task;(20) Whereas, in order to ensure a consistent implementation of this Directive, certain provisions may be adapted through this committee to take account of relevant developments at international level;(21) Whereas the International Maritime Organisation (IMO) should be informed of this Directive in accordance with the Torremolinos Protocol;(22) Whereas, in order to ensure full application of this Directive, Member States should lay down a system of penalties for breaching the national provisions adopted pursuant to this Directive,HAS ADOPTED THIS DIRECTIVE:Article 1 Purpose 1. The purpose of this Directive is to lay down safety standards for seagoing fishing vessels of 24 metres in length and over, both new, and existing, in so far as the Annex to the Torremolinos Protocol applies to the latter, and- flying the flag of a Member State and registered in the Community, or- operating in the internal waters or territorial sea of a Member State, or- landing their catch in the port of a Member State.Recreational craft engaged in non-commercial fishing are excluded from the scope of this Directive.2. This Directive is without prejudice to the provisions of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (6), its individual Directives and, in particular Council Directive 93/103/EC of 23 November 1993 concerning the minimum health and safety requirements for work on board fishing vessels (13th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (7).Article 2 Definitions For the purpose of this Directive:1. 'fishing vessel` or 'vessel` means any vessel equipped or used commercially for catching fish or other living resources of the sea;2. 'new fishing vessel` means a fishing vessel for which:(a) on or after 1 January 1999 the building or major conversion contract is placed; or(b) the building or major conversion contract has been placed before 1 January 1999, and which is delivered three years or more after that date; or(c) in the absence of a building contract, on or after 1 January 1999:- the keel is laid, or- construction identifiable with a specific ship begins, or- assembly has commenced comprising at least 50 tonnes or 1 % of the estimated mass of all structural material, whichever is less;3. 'existing fishing vessel` means a fishing vessel which is not a new fishing vessel;4. 'Torremolinos Protocol` means the Torremolinos Protocol relating to the Torremolinos International Convention for the Safety of Fishing Vessels, 1977, together with the amendments thereto;5. 'Certificate` means the certificate of compliance referred to in Article 6;6. 'length` means, unless provided otherwise, 96 % of the total length on a waterline at 85 % of the least moulded depth measured from the keel line, or the length from the foreside of the stem to the axis of the rudder stock on that waterline, if that be greater. In vessels designed with rake of keel the waterline on which this length is measured shall be parallel to the designed waterline;7. 'operating` means catching or catching and processing fish or other living resources of the sea without prejudice to the right of innocent passage in the territorial sea and the freedom of navigation in the 200 mile exclusive economic zone;8. 'recognised organisation` means an organisation recognised in conformity with Article 4 of Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (8).Article 3 General requirements 1. Member States shall ensure that the provisions of the Annex to the Torremolinos Protocol are applied to the fishing vessels concerned flying their flag, unless Annex I to this Directive provides otherwise.Unless provided otherwise in this Directive, existing fishing vessels shall comply with the relevant requirements of the Annex to the Torremolinos Protocol not later than 1 July 1999.2. Member States shall ensure that those requirements in Chapters IV, V, VII and IX of the Annex to the Torremolinos Protocol which apply to vessels of 45 metres in length and over are also applied to new fishing vessels of 24 metres in length and over, flying their flag, unless Annex II to this Directive provides otherwise.3. However, Member States shall ensure that vessels flying their flag operating in specific areas shall comply with the provisions for the relevant areas, as defined in Annex III.4. Member States shall ensure that vessels flying their flag shall comply with the specific safety requirements laid down in Annex IV.5. Member States shall prohibit fishing vessels flying the flag of a third country from operating in their internal waters or territorial sea or landing their catch in their ports unless they are certified by their flag State administration to comply with the requirements referred to in paragraphs 1, 2, 3 and 4 and in Article 5.6. Marine equipment listed in Annex A.1 to Directive 96/98/EC and complying with the requirements of the latter, when placed on board a fishing vessel to comply with the provisions of this Directive, shall be automatically considered to be in conformity with such provisions, whether or not these provisions require that the equipment must be approved and subjected to tests to the satisfaction of the administration of the flag State.Article 4 Specific requirements, exemptions and equivalents 1. If a Member State or a group of Member States considers that certain situations due to specific local circumstances or the vessel's particulars require specific safety measures for fishing vessels operating in a certain area, and if the need therefore is demonstrated, they may, subject to the procedure in paragraph 4, adopt such specific safety measures to take account of local circumstances such as the nature and climatic conditions of the waters these vessels operate in, the length of their journeys, or their particulars, such as their construction material.The measures adopted shall be added in Annex III.2. Member States shall apply the provisions of Regulation 3, paragraph 3 of Chapter 1 of the Annex to the Torremolinos Protocol, for adopting measures containing exemptions, subject to the procedure laid down in paragraph 4 of this Article.3. Member States may adopt measures allowing equivalents in accordance with Regulation 4, paragraph 1 of Chapter 1 of the Annex to the Torremolinos Protocol, subject to the procedure laid down in paragraph 4 of this Article.4. A Member State which avails itself of the provisions of paragraphs 1, 2 or 3 shall follow the following procedure:(a) The Member State shall notify the Commission of the measures which it intends to adopt, including particulars to the extent necessary to confirm that the level of safety is adequately maintained.(b) If, within a period of six months from the notification, it is decided, in accordance with the procedure laid down in Article 9, that the proposed measures are not justified, the said Member State may be required to amend or not to adopt the proposed measures.(c) The adopted measures shall be specified in the relevant national legislation and communicated to the Commission, which shall inform the other Member States of all particulars thereof.(d) Any of such measures shall be applied to all fishing vessels when operating under the same specified conditions, without discrimination with regard to their flag or to the nationality of their operator.(e) The measures referred to in paragraph 2 shall only apply as long as the fishing vessel operates under the specified conditions.Article 5 Standards for design, construction and maintenance The standards for the design, construction and maintenance of hull, main and auxiliary machinery, electrical and automatic plants of a fishing vessel shall be the rules in force at the date of its construction, specified for classification by a recognised organisation or used by an administration.For new vessels, these rules shall be in accordance with the procedure and subject to the conditions laid down in Article 14(2) of Directive 94/57/EC.Article 6 Surveys and certificates 1. Member States shall issue to fishing vessels flying their flag and complying with Articles 3 and 5, a certificate of compliance with the terms of this Directive, supplemented by a record of equipment and, where appropriate, exemption certificates. The certificate of compliance, record of equipment and exemption certificate shall have a format as laid down in Annex V. The certificates shall be issued by the administration of the flag State or by a recognised organisation acting on its behalf after an initial survey, carried out by the exclusive surveyors either of the administration of the flag State itself or of a recognised organisation or of the Member State authorised by the flag State to carry out surveys, in accordance with Regulation 6, paragraph (1)(a) of Chapter 1 of the Annex to the Torremolinos Protocol.2. The periods of validity of the certificates referred to in paragraph 1 shall not exceed those established in Regulation 11 of Chapter 1 of the Annex to the Torremolinos Protocol. Renewal of the certificate of compliance, shall be issued after periodical surveys, in accordance with Regulation 6 of Chapter 1 of the Annex to the Torremolinos Protocol, have been carried out.Article 7 Control provisions 1. Fishing vessels operating in the internal waters or territorial sea of a Member State or landing their catch in its ports and not being fishing vessels flying the flag of that Member State shall be subject to control by the Member State, in accordance with Article 4 of the Torremolinos Protocol and without discrimination with regard to flag or nationality of the operator, in order to verify that they comply with this Directive.2. Fishing vessels, which are not operating in the internal waters or territorial sea of a Member State nor landing their catch in the ports of a Member State and flying the flag of another Member State, shall be subject to control by the Member State, when in its ports, in accordance with Article 4 of the Torremolinos Protocol and without discrimination with regard to flag or nationality of the operator, in order to verify that they comply with this Directive.3. Fishing vessels flying the flag of a third State, which are not operating in the internal waters or territorial sea of a Member State nor landing their catch in the ports of a Member State, shall be subject to control by the Member State, when in its ports, in accordance with Article 4 of the Torremolinos Protocol, in order to verify their compliance with the Torremolinos Protocol, once it has entered into force.Article 8 Adaptations In accordance with the procedure laid down in Article 9:(a) provisions may be adopted and incorporated for:- a harmonised interpretation of provisions of the Annex to the Torremolinos Protocol which have been left to the discretion of the administrations of individual contracting parties, as far as necessary to ensure their consistent implementation in the Community,- the implementation of this Directive without broadening its scope.(b) Articles 2, 3, 4, 6 and 7 of this Directive may be adapted and its Annexes may be amended in order to apply, for the purpose of this Directive, subsequent amendments to the Torremolinos Protocol which have entered into force after the adoption of this Directive.Article 9 Committee 1. The Commission shall be assisted by the committee established by Article 12(1) of Directive 93/75/EEC.2. Where reference is made to this Article, the following procedure shall apply:(a) The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.(b) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(c) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of eight weeks from the date of the referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 10 Notification to IMO The Presidency of the Council and the Commission shall inform the IMO of the adoption of this Directive, whereby reference shall be made to Article 3(5) of the Torremolinos Protocol.Article 11 Penalties Member States shall lay down the system of penalties for breaching the national provisions adopted pursuant to this Directive and shall take all the measures necessary to ensure that those penalties are applied. The penalties thus provided for shall be effective, proportionate and dissuasive.Article 12 Implementation 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1999. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by Member States.2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 13 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 14 Addressees This Directive is addressed to the Member States.Done at Brussels, 11 December 1997.For the CouncilThe PresidentM. DELVAUX-STEHRES(1) OJ C 292, 4.10.1996, p. 29.(2) OJ C 66, 3.3.1997, p. 31.(3) Opinion of the European Parliament of 24 April 1997 (OJ C 150, 19.5.1997, p. 30), Council Common Position of 30 June 1997 (OJ C 246, 12.8.1997, p. 1) and Decision of the European Parliament of 6 November 1997 (OJ C 358, 24.11.1997).(4) OJ L 46, 17.2.1997, p. 25.(5) OJ L 247, 5.10.1993, p. 19. Directive as last amended by Directive 96/39/EC (OJ L 196, 7.8.1996, p. 7).(6) OJ L 183, 29.6.1989, p. 1.(7) OJ L 307, 13.12.1993, p. 1.(8) OJ L 319, 12.12.1994, p. 20.ANNEX I Adaptation of provisions of the Annex to the Torremolinos Protocol for application of Article 3(1) of Council Directive 97/70/EC CHAPTER I: GENERAL PROVISIONSRegulation 2: DefinitionsParagraph 1 'New vessel` has to be replaced by the definition of 'new fishing vessel` contained in Article 2 of this Directive.CHAPTER V: FIRE PROTECTION, FIRE DETECTION, FIRE EXTINCTION AND FIRE FIGHTINGRegulation 2: DefinitionsParagraph 2 'standard fire test` to be read with the following changes at the end with regard to the standard temperature curve:'... The standard time-temperature curve is defined by a smooth curve drawn through the following internal furnace temperature points:>TABLE>`CHAPTER VII: LIFE-SAVING APPLIANCES AND ARRANGEMENTSRegulation 1: ApplicationParagraph 2 to be read as follows:'Regulations 13 and 14 shall also apply to existing vessels of 45 metres in length and over, provided that the administration may defer the implementation of the requirements of these regulations until 1 February 1999.`Regulation 13: Radio life-saving appliancesParagraph 2 to be read as follows:'Two-way VHF radiotelephone apparatus provided on board existing vessels and not complying with the performance standards adopted by the organisation may be accepted by the administration until 1 February 1999, provided that the administration is satisfied that they are compatible with approved two-way VHF radiotelephone apparatus.`CHAPTER IX: RADIO COMMUNICATIONSRegulation 1: ApplicationParagraph 1, second sentence to be read as follows:'However, for existing vessels, the administration may defer the implementation of the requirements until 1 February 1999.`Regulation 3: ExemptionsParagraph 2(c) to be read as follows:'when the vessel will be taken permanently out of service before 1 February 2001.`ANNEX II Adaptation of provisions of Chapters IV, V, VII and IX of the Annex to the Torremolinos Protocol, in accordance with Article 3(4) of the latter, for application to new fishing vessels with a length of 24 metres and over CHAPTER IV: MACHINERY AND ELECTRICAL INSTALLATIONS AND PERIODICALLY UNATTENDED MACHINERY SPACESRegulation 1: ApplicationTo be read as follows:'Unless provided otherwise, this chapter shall apply to new fishing vessels of 24 metres in length and over.`Regulation 7: Communication between the wheelhouse and machinery spaceTo be read with the following addition:'Two separate means of communication ... shall be provided, one of which shall be an engine room telegraph, except that in vessels of less than 45 metres in length, where the propulsion machinery is directly controlled from the wheelhouse, the administration may accept means of communication other than an engine room telegraph.`Regulation 8: Wheelhouse control of propulsion machineryParagraph 1(d) to be read with the following addition:'... or control room. On vessels of less than 45 metres in length the administration may permit the control station in the machinery space to be an emergency station only, provided that the monitoring and control in the wheelhouse is adequate.`Regulation 16: Main source of electrical powerParagraph 1(b) to be read with the following addition:'... sets being stopped. However, in vessels of less than 45 metres in length, in the event of any one of the generating sets being stopped, it shall only be necessary to ensure the functioning of the services essential for propulsion and safety of the vessels.`Regulation 17: Emergency source of electrical powerParagraph 6 to be read with the following insertion:'An accumulator battery fitted in accordance with this Regulation, other than batteries fitted for the radio transmitter and receiver in vessels of less than 45 metres in length, shall be installed...`.Regulation 22: Alarm systemParagraph 2(a) to be read with the following addition:'The alarm system ... at a suitable position. However, in vessels of less than 45 metres in length the administration may permit the system to be capable of sounding and indicating visually each separate alarm function in the wheelhouse only.`Paragraph 2(b) to be read with the following addition:'In vessels of 45 metres in length and over the alarm system shall have a connection ...`.Paragraph 2(c) to be read with the following addition:'In vessels of 45 metres in length and over an engineer's alarm ...`.CHAPTER V: FIRE PROTECTION, FIRE DETECTION, FIRE EXTINCTION AND FIRE FIGHTINGRegulation 2: DefinitionsParagraph 14(b) to be read with the following change:'... not less than 375 kilowatts`.PART CReplace the title as follows:'PART C - FIRE SAFETY MEASURES IN VESSELS OF 24 METRES IN LENGTH AND OVER BUT LESS THAN 60 METRES`Regulation 35: Fire pumpsInsert following paragraph:'Notwithstanding the provision of Regulation V/35(1), at least two fire pumps shall always be provided.`Add to paragraph 8:'... or 25 m3/h, whichever is the greatest.`Regulation 40: Fire-extinguishing appliances in machinery spacesParagraph 1(a) to be read with the following change:'... of not less than 375 kilowatts ...`.CHAPTER VII: LIFE-SAVING APPLIANCES AND ARRANGEMENTSRegulation 1: ApplicationParagraph 1 to be read with following changes:'1. Unless provided otherwise, this chapter shall apply to new vessels of 24 metres in length and over.`Regulation 5: Number and types of survival craft and rescue boats1. Beginning of paragraph 3 to be read as follows:'Vessels of less than 75 metres in length but of 45 metres in length and over shall comply with the following:`.2. Read with a new paragraph 3(a):'(3a) Vessels of less than 45 metres in length shall be provided with:(a) survival craft of sufficient aggregate capacity to accommodate at least 200 % of the total number of persons on board. Sufficient of these survival craft to accommodate at least the total number of persons on board shall be capable of being launched from either side of the vessel; and(b) a rescue boat, except where the administration is satisfied that because of the size and the manoeuvrability of the vessel, the near availability of search and rescue facilities and meteorological warning systems, the operation of the vessel in areas not susceptible to heavy weather or the seasonal characteristics of the operation, such provision is unnecessary.`3. Beginning of paragraph 4 to be read as follows:'In lieu of meeting the requirements of paragraphs 2(a), 3(a) and 3a(a) vessels may carry ...`.Regulation 10: Lifebuoys1. Read subparagraph 1(b) as follows:'six lifebuoys in vessels of less than 75 metres in length but 45 metres in length and over;`.2. Insert a new subparagraph 1(c) as follows:'1(c) four lifebuoys in vessels of less than 45 metres in length.`Regulation 13: Radio life-saving appliancesInsert a new paragraph 1a to read as follows:'1a However, for vessels of less than 45 metres in length the number of such apparatus may be reduced to two, if the administration considers the requirement to carry three such apparatus unnecessary taking into account the operation area of the vessel and the number of persons employed on board;`.Regulation 14: Radar transpondersTo be read with the following addition at the end:'... in each survival craft. On every vessel of less than 45 metres in length at least one radar transponder shall be carried.`CHAPTER IX: RADIO COMMUNICATIONSRegulation 1: ApplicationRead paragraph 1, first sentence as follows:'Unless provided otherwise, this chapter shall apply to new vessels of 24 metres in length and over and to existing vessels of 45 metres in length and over.`ANNEX III Regional and local provisions (Articles 3(3) and 4(1)) A. 'Northern` regional provisions 1. Area of applicationUnless mentioned otherwise elsewhere, the waters north of the boundary as illustrated on the chart attached to this Annex, excluding the Baltic Sea. This boundary is defined by the parallel of latitude 62 ° N from the west coast of Norway to longitude 4 ° W, thence the meridian of longitude 4 ° W to latitude 60 ° 30' N, thence the parallel of latitude 60 ° 30' N to longitude 5 ° W, thence the meridian of longitude 5 ° W to latitude 60 ° N, thence the parallel of latitude 60 ° N to longitude 15 ° W, thence the meridian of longitude 15 ° W to latitude 62 ° N, thence the parallel of latitude 62 ° N to longitude 27 ° W, thence the meridian of longitude 27 ° W to latitude 59 ° N and thence the parallel of latitude 59 ° N to the west.2. Definitions'Heavy drift ice` is drift ice covering 8/10 or more of the sea surface.3. Regulation III/7(1) (Operating conditions)In addition to the specific operating conditions given in Regulation III/7(1) the following operating conditions shall also be considered:(e) operating condition (b), (c) or (d), whichever produces the lowest values of the stability parameters contained in the stability criteria listed in Regulation 2, shall be calculated including allowance for ice accretion in accordance with the provisions of Regulation III/8;(f) for purse seiners: departure from the fishing grounds with the fishing gear, no catch and 30 % stores, fuel, etc., including allowance for ice accretion in accordance with the provisions of Regulation III/8.4. Regulation III/8 (Ice accretion)The specific requirements of Regulation III/8 and the specific guidance given in Recommendation 2 by the Torremolinos conference shall be applied within the region concerned, i.e. also outside the boundaries shown in the chart accompanying the said Recommendation.Notwithstanding the provisions of Regulation III/8(1)(a) and (b) the following icing allowance shall be made in the stability calculations for vessels operating in the area north of latitude 63 ° N, between longitude 28 ° W and longitude 11 ° W:(a) 40 kilograms per square metre on exposed weather decks and gangways;(b) 10 kilograms per square metre for projected lateral area of each side of the vessel above the water plane.5. Regulations VII/5(2)(b) and (3)(b) (Number and types of survival craft and rescue boats)Notwithstanding the provisions of Regulation VII/5 (2)(b), (3)(b), and (3a), for fishing vessels whose hull is built to comply with the rules of a recognised organisation for operation in waters with heavy drift ice concentration in compliance with Regulation II/1/2 of the Annex to the Torremolinos Protocol, the rescue boat/lifeboat required in (2)(b), (3)(b) or (3a)(b) shall at least be partially covered (as defined in Regulation VII/18) and shall have sufficient capacity to accommodate all persons on board.6. Regulation VII/9 (Immersion suits and thermal protective aids)Notwithstanding the provisions of Regulation VII/9 an approved immersion suit, of an appropriate size, complying with the provisions of Regulation VII/25, including the measures applied to that Regulation and listed in this Annex under item 1.8, shall be provided for every person on board.7. Regulation VII/14 (radar transponder)In addition to the provisions of Chapter VII, Part B, every lifeboat, rescue boat and life-raft shall permanently be equipped with an approved radar transponder capable of operating in the 9 GHz band.8. Regulation VII/25 (Immersion suits)Notwithstanding the provisions of Regulation VII/25 all immersion suits required under item 1.6 of this Annex shall, as a single unit, be made of material with inherent insulation and shall also comply with the buoyancy requirements of Regulation VII/24(1)(c)(i). All other relevant requirements of Regulation VII/25 shall also be complied with.9. Regulation X/3(7) (Radar installations)Notwithstanding the provisions of Regulation X/3(7), every vessel of 24 metres in length and over shall be fitted with a radar installation to the satisfaction of the administration. This radar installation shall be capable of operating in the 9 GHz band.10. Regulation X/5 (Signalling equipment)In addition to the provisions of Regulation X/5, every vessel shall, when operating in waters where drift ice may occur, be fitted with at least one searchlight with a lighting capacity of at least 1 lux, measured at a distance of 750 metres.B. 'Southern` regional provisions 1. Areas of applicationThe Mediterranean sea and the coastal areas, within 20 miles from the coast of Spain and Portugal, of the summer zone of the Atlantic Ocean, as defined on the 'Chart of zones and seasonal areas` in Annex II to the 1996 International Convention on Load Lines (1), as amended.2. Regulation VII/9(1) (Immersion suits)Taking into consideration the provisions of paragraph 4 of Regulation VII/9, add at the end of paragraph 1 the following sentence:'For vessels of less than 45 metres in length the number of immersion suits need not be greater than two.`3. Regulation IX/1 (Radio communications)Add a new paragraph 1a as follows:'This chapter shall also apply to new vessels of 24 metres in length and over, provided that the area in which they operate is supported appropriately by a coast station operating in accordance with IMO master plan.`NORTHERN REGION >REFERENCE TO A FILM>(1) International Convention on Load Lines, 1966, adopted on 5 April 1966 by the International Conference on Load Lines, held in London upon the invitation of the Intergovernmental Maritime Consultative Organisation.ANNEX IV Specific safety requirements (Article 3(4)) CHAPTER II: CONSTRUCTION, WATERTIGHT INTEGRITY AND EQUIPMENTAdd following new Regulations:'Regulation 16: Working decks within an enclosed superstructure1. Such decks shall be fitted with an efficient drainage system having an appropriate drainage capacity to dispose of washing water and fish guts.2. All openings necessary for fishing operations shall be provided with means for quick and efficient closure by one person.3. Where the catch is brought on to such decks for handling or processing, the catch shall be placed in a pound. Such pounds shall comply with Regulation 11 of Chapter III. An efficient drainage system shall be fitted. Adequate protection against inadvertent influx of water to the working deck shall be provided.4. At least two exits from such decks shall be provided.5. The clear headroom in the working space shall at all points be not less than two metres.6. A fixed ventilation system providing at least six changes of air per hour shall be provided.Regulation 17: Draught marks1. All ships shall be provided with draught marks in decimetres on the stem and the stern on both sides.2. Such marks shall be placed as close as practicable to the perpendiculars.Regulation 18: Tanks for fish in refrigerated (RSW) or chill.ed (CSW) sea water1. If RSW- or CSW-tanks or similar tank systems are used, such tanks shall be provided with a separate, permanently fitted arrangement for the filling and emptying of seawater.2. If such tanks are to be used also for carrying dry cargo, the tanks shall be arranged with a bilge system and provided with adequate means to avoid ingress of water from the bilge system into the tanks.`CHAPTER III: STABILITY AND ASSOCIATED SEAWORTHINESSRegulation 9: Inclining testAdd following new paragraph 4:'4. The inclining test and determination of conditions required by Regulation III/9(1) shall be performed at least every 10 years.`CHAPTER IV: MACHINERY AND ELECTRICAL INSTALLATIONS AND PERIODICALLY UNATTENDED MACHINERY SPACESRegulation 13: Steering gearAdd following text to paragraph 10:'If this power source is electrical, the emergency source of electrical power shall be capable of serving the auxiliary means for activating the rudder for a period of at least 10 minutes.`Regulation 16: Main source of electrical powerAdd following paragraph 3:'3. Navigation lights, if solely electrical, shall be supplied through their own separate switchboard and adequate means for the monitoring of such lights shall be provided.`Regulation 17: Emergency source of electrical powerNotwithstanding paragraph 2, for vessels of a length of 45 metres and over, the emergency source of electrical power shall be capable of serving the installations listed in that Regulation for a period of not less than eight hours.CHAPTER V: FIRE PROTECTION, FIRE DETECTION, FIRE EXTINCTION AND FIRE FIGHTINGRegulation 22: Fire-extinguishing appliances in machinery spacesNotwithstanding the provisions of this Regulation, all machinery spaces of category A shall be fitted with a fixed fire-extinguishing arrangement.Regulation 40: Fire-extinguishing appliances in machinery spacesNotwithstanding the provisions of this Regulation, all machinery spaces of category A shall be fitted with a fixed fire-extinguishing arrangement.ANNEX V FORMS OF CERTIFICATE OF COMPLIANCE, EXEMPTION CERTIFICATE, AND RECORD OF EQUIPMENT >START OF GRAPHIC>CERTIFICATE OF COMPLIANCEThis certificate of compliance shall be supplemented by a record of equipment(Official seal) (State)for a new/existing (1) fishing vesselIssued under the provisions of the.(Name of the relevant measure(s) introduced by the Member State)and confirming compliancy of the vessel named hereafter with the provisions of Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over,under the authority of the Government of .(Full official designation of the Member State)by .(Full official designation of the competent organisation recognised under the provisions of the Council Directive 94/57/EC)Name of the shipDistinctive numbers or lettersPort of registryLength (2)Date of building or major conversion contract (3): .Date on which the keel was laid or ship was at a similar stage of construction (3): .Date of delivery or completion of major conversion (3): .(1) Delete as appropriate in accordance with the definitions of Article 2(2) and (3).(2) Length as defined in Article 2(6).(3) In accordance with the definitions of Article 2(2).(Reverse of certificate)Initial surveyTHIS IS TO CERTIFY:1. that the ship has been surveyed in accordance with Regulation I/6 (1) (a) of the Annex to the Torremolinos Protocol of 1993;2. that the survey showed that:1. the ship fully complies with the requirements of Council Directive 97/70/EC; and2. the maximum permissible operating draught associated with each operating condition for the vessel is contained in the approved stability booklet dated .;3. that an Exemption Certificate has/has not (1) been issued.This certificate is valid until .............................................................. subject to surveys in accorddance with Regulation I/6 (1) (b) (ii) and (iii) and (c).Issued at., on.(Place of issue of certificate)(Date of issue).(Signature of official issuing the certificate)and/or(Seal of issuing authority)If signed, the following paragraph is to be added:The undersigned declares that he is duly authorised by the said Member State to issue this certificate..(Signature)(1) Delete as appropriate.(Next page of certificate)Endorsement to extend the validity of the certificate for a period of grace where Regulation I/11 (1) appliesThis certificate shall, in accordance with Regulation I/11 (1), be accepted as valid until ................................................................Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)Endorsement to extend the validity of the certificate until reaching the port of survey or for a period of grace where Regulation I/11 (2) or Regulation I/11 (4) appliesThis certificate shall, in accordance with Regulation I/11 (2)/Regulation I/11 (4) (1), be accepted as valid until ..................................................................Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)(1) Delete as appropriate.(Next page of certificate)Endorsement for periodical surveysEquipment surveyTHIS IS TO CERTIFY that, at a survey as required by Regulation I/6 (1) (b) (ii), the vessel was found to comply with the relevant requirements.Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)Radio surveysTHIS IS TO CERTIFY that, at a survey as required by Regulation I/6 (1) (b) (iii), the vessel was found to comply with the relevant requirements.First periodical radio survey:Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)(Next page of certificate)Second periodical radio survey:Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)Third periodical radio survey:Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)Endorsement for intermediate surveyTHIS IS TO CERTIFY that, at a survey as required by Regulation I/6 (1) (c), the vessel was found to comply with the relevant requirements.Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)EXEMPTION CERTIFICATE(Official seal) (State)for a new/existing (1) fishing vesselIssued under the provisions of the.(Name of the relevant measure(s) introduced by the Member State)and confirming compliancy of the vessel named hereafter with the provisions of Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over,under the authority of the Government of .(Full official designation of the Member State)by .(Full official designation of the competent organisation recognised under the provisions of the Council Directive 94/57/EC)Particulars of the vessel:Name of the shipDistinctive numbers or lettersPort of registryLength (2)(1) Delete as appropriate in accordance with the definitions of Article 2(2) and (3).(2) Length as defined in Article 2(6).(Reverse of certificate)THIS IS TO CERTIFY:that the vessel is, under the authority conferred by Regulation ., exempted from the requirements of ..Conditions, if any, on which the exemption certificate is granted:..This Certificate is valid until ................................................................, subject to the certificate of compliance, to which this certificate is attached, remaining valid.Issued .on .(Place of issue of certificate) (Date of issue).(Signature of official issuing the certificate) and/or (Seal of issuing authority)If signed, the following paragraph is to be added:The undersigned declares that he is duly authorised by the said Member State to issue this certificate..(Signature)(Next page of certificate)Endorsement to extend the validity of the certificate for a period of grace where Regulation I/11 (1) appliesThis certificate shall, in accordance with Regulation I/11 (1) be accepted as valid until ................................................................ .Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)Endorsement to extend the validity of the certificate until reaching the port of survey or for a period of grace where Regulation I/11 (2) or Regulation I/11 (4) appliesThis certificate shall, in accordance with Regulation I/11 (2)/Regulation I/11 (4) (1), be accepted as valid until .................................................................. .Signed: .(Signature of authorised official issuing the endorsement)Place: .Date: ..(Seal or stamp of the issuing authority)(1) Delete as appropriate.(Form of supplement to the certificate of compliance)RECORD OF EQUIPMENTfor the certificate of complianceThis record shall be permanently attached to the certificate of complianceRecord of equipment for compliance with Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels with a length of 24 metres and over1. Particulars of the vesselName of the shipDistinctive numbers or lettersPort of registryLength (1)2. Details of life-saving appliances:1. Total number of persons for whom life-saving appliances are provided.Port sideStarboard side2. Total number of lifeboats..2.1. Total number of persons accommodated by them..2.2. Number of partially enclosed lifeboats (Regulation VII/18)..2.3. Number of totally enclosed lifeboats (Regulation VII/19)..3. Number of rescue boats..3.1. Number of boats which are included in the total number of lifeboats shown above..4. Liferafts..4.1. Those for which approved launching appliances are required..4.1.1. Number of liferafts..4.1.2. Number of persons accommodated by them..4.2. Those for which approved launching appliances are not required..4.2.1. Number of liferafts..4.2.2. Number of persons accommodated by them..(1) Length as defined in Article 2(6).Port sideStarboard side5. Number of lifebuoys..6. Number of lifejackets..7. Immersion suits..7.1. Total number..7.2. Number of immersion suits complying with the requirements for lifejackets..8. Number of thermal protective aids (1)..9. Radio installations used in life-saving appliances..9.1. Number of radar transponders..9.2. Number of two-way VHF radiotelephone apparatus..(1) Excluding those required by Regulation VII/17 (8) (xxi) and VII/20 (5) (a) (xxiv).3. Details of radio facilitiesItemActual provision1. Primary systems.1.1. VHF radio installation.1.1.1. DSC encoder.1.1.2. DSC watch receiver.1.1.3. Radiotelephony.1.2. MF radio installation.1.2.1. DSC encoder.1.2.2. DSC watch receiver.1.2.3. Radiotelephony.1.3. MF/HF radio installation.1.3.1. DSC encoder.1.3.2. DSC watch receiver.1.3.3. Radiotelephony.1.3.4. Direct-printing radiotelegraphy.1.4. Inmarsat ship-earth station.2. Secondary means of alerting.3. Facilities for reception of maritime safety information.3.1. Navtex receiver.3.2. EGC receiver.3.3. HF direct-printing radiotelegraphy receiver.ItemActual provision4. Satellite EPIRB.4.1. Cospas-Sarsat.4.2. Inmarsat.5. VHF EPIRB.6. Vessel's radar transponder.7. Radiotelephone distress frequency watch receiver 2 182 kHz (1).8. Device for generating the radiotelephone alarm signal on 2 182 kHz (2).(1) Unless another date is determined by the Maritime Safety Committee of the Organisation, this item need not be reproduced on the record attached to certificates issued after 1 February 1999.(2) This item need not be reproduced on the record attached to certificates issued after 1 February 1999.4. Methods used to ensure availability of radio facilities (Regulation IX/14)4.1. Duplication of equipment: .4.2. Shore-based maintenance: .4.3. At-sea maintenance capability: .THIS IS TO CERTIFY that this record of equipment is correct in all respectsIssued at .on .(Place of issue of record)(Date of issue).(Signature of official issuing the record)and/or(Seal or stamp of the issuing authority)If signed, the following paragraph is to be added:The undersigned declares that he is duly authorised by the said Member State to issue this record..(Signature)>END OF GRAPHIC>